DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimasa et al. (JP2018099983) in view of Yokoyama et al. (2012/0049664).

Yokoyama et al. in figures 1-8, disclose a drive unit having a heat exchanger (2), a duct or a vent hole having a duct shape (61A, ), which is on a rear side of the heat exchanger. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yoshimasa et al. by further comprising the duct on the rear side of the heat exchanger disclosed by Yokoyama et al. in order to adjust heat radiating from the device into the ambient air. 
 Regarding claim 2, Yoshimasa et al. in figure 3, disclose a flow rate adjusting device (15) being provided on a front side of the heat exchanger and adjusting a flow rate of outside air taken into the inside of the vehicle from the front side of the vehicle.  
 	Regarding claim 3, Yoshimasa et al. in figure 3, disclose a front duct (16) being provided between the flow rate adjusting device and the heat exchanger and guiding, to a front surface of the heat exchanger, outside air that passes through the flow rate adjusting device.  
 the cover portion including a front cover portion (52) rotatable around a shaft portion extending in a vehicle width direction at a front end portion of the opening portion, and, in a state where the opening portion is opened, a distal end portion of the front cover portion is oriented to a lower end of the heat exchanger.  
 	Regarding claim 5, Yoshimasa et al. in figure 2, disclose the cover portion includes a front cover portion (52) rotatable around a shaft portion extending in a vehicle width direction at a front end portion of the opening portion, and, in a state where the opening portion is opened, a distal end portion of the front cover portion is oriented to a lower end of the heat exchanger.  
 	Regarding claim 5, Yoshimasa et al. in figure 2, disclose the cover portion includes a front cover portion (52) rotatable around a shaft portion extending in a vehicle width direction at a front end portion of the opening portion, and, in a state where the opening portion is opened, a distal end portion of the front cover portion is oriented to a lower end of the heat exchanger.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAU V PHAN/           Primary Examiner, Art Unit 3618